DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-9, 11-13 and 15 are currently under examination. Claims 2, 10, 14 and 16-17 are withdrawn from consideration. Claim 9 has been cancelled. Claims 1, 11-13 and 15 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lingyan Wang on 04/01/2021.
The application has been amended the claims as follows:
1.         (currently amended)  A method of preparing a metallocene catalyst, the method comprising the steps of: 
comprising chloride in the presence of an alkyl lithium; 
B) adding a first solvent to the reaction products from step A) including the metallocene compound to form a lithium chloride – the first solvent complex; and 
C) adding a second solvent to the reaction products from step B) to precipitate the lithium chloride – the first solvent complex, followed by filtration: 
[Chemical Formula 1] 

    PNG
    media_image1.png
    322
    264
    media_image1.png
    Greyscale
 
wherein R1 is a C6-20 aryl substituted with a C1-20 alkyl; 
R2, R3, and R4 are each independently hydrogen, a halogen, a C1-20 alkyl, a C2-20 alkenyl, a C1-20 alkylsilyl, a C1-20 silylalkyl, a C1-20 alkoxysilyl, a C1-20 ether, a C1-20 silylether, a C1-20 alkoxy, a C6-20 aryl, a C7-20 alkylaryl, or a C7-20 arylalkyl; 
A is carbon, silicon, or germanium; 
5 is a C1-20 alkyl substituted with a C1-20 alkoxy; and 
R6 is hydrogen, a C1-20 alkyl, or a C2-20 alkenyl,
wherein the first solvent is one or more selected from the group consisting of 1,4-dioxane and 1,3-dioxolane, and 
wherein the second solvent is one or more selected from the group consisting of dichloromethane, chloroform, carbon tetrachloride, benzene, and toluene. 
Claims 2, 10, 13-14 and 16-17 (Canceled)                
Allowable Subject Matter
Claims 1, 3-8, 11-12 and 15 are allowed.
The closest prior art is Choi et al. to WO 2013/168928 A1.
Choi et al. teach a process of making ansa-metallocene complexes comprising steps of:
reacting a ligand compound Chemical formula 2 having the structure as shown below (applicant’s Chemical Formula 1) with a zirconium compound bis(N,N'-diphenyl-1,3-propanediamido)dichlorozirconium-bis (tetrahydrofuran)(applicant’s elected [Zr(C6H5NCH2CH2CH2NC6H5)Cl2(THF)2 (applicant’s elected Zr compound)in a mixed solvents in the presence of n-BuLi, 
adding solvent including toluene, hexane, ether and dimethoxyethane) to reaction products including the metallocene compound slowly,
separating by filtration to isolation of ansa-metallocene, as such by-product formed dissolved in the solvent(s),
drying to afforded the ansa-metallocene compound ([0009]-[0033] and [0063]-[0076]):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, neither Choi et al. nor any prior arts of the record specifically teaches or suggests a method of preparing a metallocene in the presence of 1,4-dioxane or 1,3-dioxane using as the first solvent and then addition of the second solvent to precipitate and remove the resulting LiCl.dioxane by-product  as per applicant claim 1. Therefore, the claims 3-8, 11-12 and 15 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUN QIAN/           Primary Examiner, Art Unit 1732